OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              Oh Fi€Qft&pX3I23g8|CAPJT@L STATION.jAUSTD^TEXAS 78711-.
                                                                ' 3 ':'OSTA oc -•   p--j"M£-- g^^£
              STATE OF TE^c                ~^      E^->^i^
              PENALTY FOP
              PRiVA
                  Hi     iz UO:
                                                   !?5ifei'onroT'$OG0.275.
                                                   -iSL±JLl?i± 0001401623 SEP 1S ?015
 9/17/2015                                         t--><-!?.   COA No. 01-13-00909-CR
 KWARTENG, MICHAEL        El^dDUR^TT^iCt.No. 1369%Q30F            PD-0952-15
 The appellant's pro   se"^tiKwW'discretionary VeviewjggliSS day been received
 and filed.
                                                                        Abel Acosta, Clerk

                              MICHAEL ODURO KWARTENG
                              SPN# 02331560




-43B '77002